DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
Claims 27, 19, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bourne WO 99/62645 in view of Till US 2016/0221359 and Fogelberg et al. US 4,289,816.
Regarding claim 27: 
Bourne teaches a method comprising the steps of: 
(a) providing a glass container having a cold-end coating CEC layer (e.g. page 1, lines 9-28) wherein the CEC layer is at least partially water soluble (Bourne’s CEC layer is polyethylene, as described by Applicant as being water soluble in [0038]); 
(b) removing at least part of the CEC layer to a level wherein the remaining CEC layer has a thickness of 0 nm (e.g. abstract, “removal of any existing slip coating”) by rinsing the CEC_from the glass container with water and blowing the water from the container by means of a pressurised air stream (page 4, lines 2-12 describe spray rinsing with water to remove any residue coating then drying with pressurized air). 
Bourne does not teach the method is for inkjet printing an image on a glass container comprising the step (c) inkjet printing an image on the glass container. Bourne does, however, suggest that the removal of the coating allows for decorative printing on the bottle which would otherwise not be possible with the coating present (e.g. see page 1, line 30 through page 2, line 21).
Till discloses a method of inkjet printing an image (4/5) on a glass container (2) comprising the step (c) inkjet printing an image on the glass container.
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the method of Bourne by including a step of inkjet printing an image on the coating-removed glass container, as taught by Till, since this would allow the consumer to visually identify the product within the bottle.
Neither reference specifically teaches the container having an internal burst pressure of at least 7 bar 
Fogelberg discloses cold-end coated bottles are known to have burst pressures as high as 31.8 bar (see row 7, column B of TABLE 2) and non-cold-end coated, abused bottles with burst pressures of 19.5 bar (see row 2, column B).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the method of Bourne and Till, by using a cold-end coated bottle with an internal burst pressure of at least 7 bar, or higher, in order to sufficiently hold the bottles contents, as Fogelberg shows that very high burst pressures are achievable in both coated and non-coated bottles. With the cold-end coating removed, Examiner takes the position that a person of ordinary skill in the art would recognize that the simple act of inkjet printing on the bottle would not drive the burst pressures of the Fogelberg bottles to below 7 bar.
Regarding claim 19: 
The combination of Bourne, Till, and Fogelberg teaches the method according to claim 27, as discussed above, comprising the step of applying a primer layer (Till, primer 3) on the glass container after at least partial removal of the CEC and prior to inkjet printing an image on the glass container. 
Regarding claim 22: 
The combination of Bourne, Till, and Fogelberg teaches the method according to claim 27, comprising the step of applying a protective layer and/or clear coating on top of the inkjet printed image (Till, coating 6).
Regarding claim 23: 
The combination of Bourne, Till, and Fogelberg teaches the method according to claim 27, as discussed above, wherein the CEC layer is at least partially water soluble (Bourne’s CEC layer is polyethylene, as described by Applicant in [0038]).
The combination of Bourne and Till does not teach wherein removing at least part of the CEC layer to a 
However, water-based pressure washing is old and well-known in the art to clean and remove coatings from hard surfaces, and Examiner takes official notice that it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the method of the combination of Bourne, Till, and Fogelberg, by removing the CEC coating via a pressurized water/air stream, such as a pressure-washer as is known in the art, since this would potentially be more cost effective than exposing the coating to the ammonium bifluoride rinse of Bourne.
Regarding claim 25: 
The combination of Bourne, Till, and Fogelberg teaches the method according to claim 27, comprising the steps of filling the container with a liquid, preferably a beverage after inkjet printing the image thereon (Bourne, e.g. page 1, lines 9-10).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bourne, Till, and Fogelberg, as applied above, and further in view of Hoekman et al. US 2015/0108078.
Regarding claim 24: 
The combination of Bourne, Till, and Fogelberg teaches the method according to claim 27, but does not expressly teach wherein removal of the CEC increases the slip angle of the glass container with at least 6 degrees. 
However, Hoekman teaches “The lubricity of the test containers can be expressed either by the angle at which sliding occurs or by the coefficient of static friction. Both measurements can be obtained from a scale on the front of the table. If the slip angle is less then 15 degrees, preferably less then 13 degrees it is considered that the bottle has been lubricous enough.” ([0122]).
Thus, since the lubricity, and therefore slip angle, of the containers would be controlled by the amount of removal of the fluid, it would have been an obvious design matter to a person having ordinary skill in the .
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bourne, Till, and Fogelberg, as applied above, and further in view of Remington, Jr. US 8,609,197.
Regarding claims 28 and 29: 
As discussed in the rejection of claim 27 above, the combination of Bourne, Till, and Fogelberg teaches the method of inkjet printing an image on a glass container comprising the steps of: (a) providing a glass container having a cold-end coating CEC layer; and (c) inkjet printing an image on the glass container; said glass container having an internal burst pressure of at least 7 bar after being exposed to the printing.  
Because Bourne removes the entire CEC coating, the combination does not teach (b) removing part of the CEC layer to a level wherein the remaining CEC layer has a thickness of up to 20 nm.
Remington, Jr. discloses a glass container method including a step wherein “the cold end coating 16 may be entirely or partially removed…” (col. 4, lines 36-37).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the method of the combination of Bourne, Till, and Fogelberg, by partially removing the CEC coating instead of entirely removing it, as taught by Remington, Jr. One motivation to do so would be in instances where too much CEC coating was applied and it needed to be reduced. It would have been obvious to a person having ordinary skill in the art that the final thickness of the CEC coating could be controlled as a function of the water pressure and rinsing time applied to the container, as is clear from page 4, lines 4-8.
Response to Arguments
Applicant’s arguments have been considered but do not apply to the new grounds of rejection made 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731